UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-52790 PMI Construction Group (Exact name of registrant as specified in its charter) Nevada 95-4465933 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 539 East Blackhawk Lane, Alpine, UT (Address of principal executive offices)
